Title: To John Adams from the President of Congress, 1 November 1783
From: President of Congress
To: Adams, John


          Private
            Sir,
            Princeton 1st. November 1783
          I have the honor of acknowledging the receipt of your several public letters under the dates of June the 23d. to July the 18th. inclusive, by Capt. Barney. Nothing is done in consequence of these letters but what is contained in the instructions inclosed in my official letter by this opportunity to the Commissioners jointly.
          Congress have not come to any further determination on your last letters, relative to your resignation; on account of the peace arrangement not being yet settled.
          Perhaps there will be but very few Ministers employed in Europe, and these in the Character of Residents or simply Ministers.
          The conduct of Great Britain does not appear yet very conciliating, and her measures on this side the water have rather tended to irritate than otherwise.
          Congress will not be in a hurry to send a Minister to the Court of London, till they see how the definitive Treaty will end. We have an account this day from Colo. Ogden that it was signed on the 3d. of September, and that Mr. Thaxter is on his way with it, whom we long to see.
          Your letters on the subject of our credit abroad and the strengthening and cementing the union at home, came at a happy moment, and have had a very good effect. Your Countrymen were running wild on this subject, but your observations & opinion have helped to check them, and the Legislature of Massachusetts have passed the 5 Per Cent. Impost recommended by Congress.
          Mr. Van Berckel is arrived and yesterday received his first public audience of Congress. His address and our answer I send to the Commissioners jointly. He appears to justify the high opinion we had formed of the wisdom of the States of the United Netherlands. Their choice of a Minister so consonant to the temper and manners of the Citizens of these States, shew their judgment and prudence. We are much pleased with this Gentleman, and as far as I can judge from present appearances, I may venture to predict that he will cement the union of the two Republics—
          I shall leave the Chair of Congress on Monday, and return to private life at Elizabeth Town, after almost eight years spent in the service of my Country. I rejoice to have seen the end of all our labours so happily accomplished, and shall ever revere those great men, who have lent an helping hand to the glorious work.
          In private or public life I shall be always glad of the honor of a line from you, Sir, if but to announce your health and welfare.
          I have the honor to be, with sentiments of high respect and esteem, / Sir, / Your most obedt. / & very humb. Servt.
          Elias Boudinot
        